Citation Nr: 1814890	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a left leg and hip disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a panic disorder, to include as secondary to the left leg and hip disorder.



REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978 and from August 1981 to June 1989.  He had additional service in the United States Air Force Reserve, including active duty for training (ACDUTRA) in March 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a July 2014 decision, the Board dismissed the appeal as to the claims for higher initial evaluations for tinnitus and hearing loss as withdrawn and remanded the remaining claims for further development.  The Board also remanded the case for further development in February 2016.  That development was completed, and the case was returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in September 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  Neither the Veteran nor his representative submitted a response to the Board's letter.

This appeal was processed using the Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1.  The Veteran's left hip/leg disorder (left hip status post open reduction and internal fixation (ORIF) surgery for a left acetabular fracture) preexisted and was not aggravated by his March 2007 period of ACDUTRA and is not otherwise related to a period of qualifying service.

2.  The Veteran's acquired psychiatric disorder, including depression, dysthymic disorder, and panic disorder, did not manifest in service and is not otherwise related to a period of qualifying service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A left leg and hip disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 101, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

2.  An acquired psychiatric disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  §§ 101, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met with regard to obtaining outstanding records, as well as to obtaining a VA examination or medical opinion for the left leg and hip disorder claim.  In response to the Board's July 2014 remand, the agency of original jurisdiction (AOJ) obtained the Veteran's Social Security Administration (SSA) records, and in response to the Board's February 2016 remand, the AOJ obtained additional VA treatment records.  The Veteran has not otherwise identified any outstanding records pertinent to the claims decided herein.  See February 2016 remand letter and December 2016 supplemental statement of the case (SSOC) response.  Therefore, all identified and available post-service medical records have been obtained in relation to these claims.
The Board also requested an additional medical opinion to have an examiner consider the complete history of the development of the claimed left leg and hip disorder and to address some outstanding medical questions.  The November 2017 VHA opinion is adequate to decide the case because it is predicated on a review of the claims file, including the Veteran's contentions and the medical evidence, sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination, and is supported by rationale.

In addition, the Board finds that the AOJ fulfilled the request by the Veteran's representative made during the Board hearing to have the AOJ consider additional evidence in the first instance by subsequently readjudicating the case based on a review of the entire claims file.  See July 2014 remand; February 2015 and November 2016 SSOCs.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The disorders at issue are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case, where potentially applicable for the qualifying periods of active service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which a claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order for a claimant to establish veteran status under 38 U.S.C. § 101(24)(B) based on aggravation of a preexisting condition in line of duty, the claimant must show that he or she experienced an increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153") and Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because this case was certified to the Board prior to that time, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Left Leg and Hip Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left leg and hip disorder.

The Veteran has contended that, although he sustained a left hip injury in his civilian job in February 2005, his left hip was aggravated during his March 2007 period of ACDUTRA as a result of the physical duties he was required to perform on a day shortly before he returned from a temporary duty assignment to Germany.  See, e.g., March 2008 original claim with written statement and June 2014 Bd. Hrg. Tr. at 2-6, 10-11; see also, e.g., December 2009 buddy written statement.

The record shows that the Veteran underwent a February 2005 ORIF surgery for a left acetabular fracture injury in his civilian job that same month.  He continued to receive treatment for his left hip following the surgery.  See Legacy Emanuel Hospital treatment records; service treatment records (containing post-surgical treatment with Portland Orthopaedic Specialists); Dr. R.D. private treatment records from 2005.  The record also shows that the Veteran worked for a steel manufacturing facility from 1997 to 2011 as a shipping utility clerk and crane operator with duties such as lifting and carrying trimmed steel coils.  He reported that he was given modified work in September 2009.  See Set 1, Social Security Administration (SSA) records, pp. 27-28, 76-78, 85-87.

A September 2005 private treatment record from Portland Orthopaedic Specialists shows that the Veteran reported doing very well walking on level ground, but he was experiencing difficulty when he tried to do things that required him to go side-to-side, as he had very weak abductors.  He also reported difficulty jumping in and out of cars and climbing ladders.  On evaluation, he had some slight pain in his buttock with internal rotation.  His treatment provider indicated that he may always have some limitations in terms of his abductor strength secondary to the fracture and surgery and that he may have permanent restrictions in terms of ladder climbing.  His treatment provider also indicated that he was not 100 percent at that point.

In February 2006, the Veteran reported that he was doing quite well and had no problems on light duty at work.  He also reported that he was able to walk, but he did continue to have somewhat of a limp and some weakness in his hip, as well as tightness when he tried to step on platforms that were higher than normal, without hip pain otherwise.  Physical evaluation findings included some limitation and feeling of tightness and pulling on range of motion measurements, with a slightly antalgic gait.  The Veteran's treatment provider found that he was doing very well overall.  She noted that there was some weakness and gait abnormality, but planned to give him a form for the Reserves to allow him to be released to full duty.  See also April 2006 physical profile and treatment provider written statement (continue temporary L2 in "PULHES" physical profile for lower extremities due to continued weakness and activity intolerance in the left hip).

In an August 2006 follow-up appointment, the Veteran's treatment provider noted that he had returned to regular duty at work with minimal complaints, including cramping primarily around his hip after he had been off work for several days, but was able to do the majority of his job.  Following a physical evaluation, the treatment provider determined that the Veteran was medically stationary and rated at L2 due to the fact that he did have limited mobility in his joint (with noted limitation in internal and external rotation) and some very mild weakness.  She also described activities that he would be able to participate in and other activities he should avoid.  The Veteran was subsequently assigned a revised temporary L4 profile (4-T) based on those recommendations, which was later changed to a permanent profile.  See Portland Orthopaedic Specialists private treatment records and April 2007 and October 2007 service personnel records, including World Wide Duty (WWD) Narrative Summary (in March 2015 VBMS entry for service treatment records, pp. 10, 31-41, 49-55, 72-75).

A February 2007 private treatment record from Dr. R.D. shows that the Veteran reported recently losing mobility of his left hip and that he had some problems with ladders at work and needed to address work restrictions.  On evaluation, he had a decreased range of motion to flexion/external rotation (ER) with mild restriction and markedly decreased range of motion to internal rotation (IR) of the left hip and a normal gait.

Following his period of ACDUTRA in March 2007, the Veteran returned to Dr. R.D. on several occasions in May 2007 and June 2007 for complaints related to his right shoulder from his civilian job, but there were no notations of left hip complaints.  In May 2007, he reported that he was "flipping bar" (described as four bars, 20 feet long, weighing about 15 to 20 pounds total, turning them to the right) about two weeks prior when he hurt his right shoulder.

In August 2007, the Veteran returned to Dr. R.D. and reported that he had to do a lot of lifting and carrying of equipment when he went to Germany in March 2007 for the Air Force.  He reported that he had hip pain that had started at the end of his two-week trip and that he had cramped up and had pain that had not really been getting better despite limiting his activity and trying not to stand.  He further reported that he was still having to work 12 hours a day, 4 days a week at his civilian job and was "pretty successful" in limiting his pain and activity at work.  On evaluation, there was decreased range of motion in various planes, with pain in the left lateral hip over the area of the prior surgery and slightly less than normal strength against resistance in all directions.

The assessment indicated that the Veteran had significant pain in the hip from March 2007 to present without additional injury, with a plan for an x-ray to make certain that there was not motion of the hardware in the hip as the cause of the Veteran's pain.  In a September 2007 re-check, the Veteran reported that he was thinking about changing jobs after working at the same employer for about ten years.  Dr. R.D. assessed the Veteran with trochanteric/supratrochanteric bursitis and pain just posterior to the greater trochanter of the left hip.  See Dr. R.D. private treatment records from 2007.

Subsequent private treatment records show that the Veteran continued to have problems with his left hip.  In January 2010, a specialist (Dr. A.H.) noted that the Veteran had pain with hip forward flexion (FF) and internal rotation/external rotation, worst with internal rotation.  The plan was for the Veteran to consult with another doctor in the practice to see if the hardware might be contributing to the current symptoms.  Dr. A.H. indicated that her gut feeling was that the Veteran had an intraarticular process, but she wanted to obtain the other doctor's opinion regarding hardware removal.

In March 2011, Dr. R.B. noted that the Veteran never went to the second specialist.  He reported that, when he walked more than usual, he noticed some pain and cramping in the left hip area, noted to be just like he had for the past six years, and he was asking to just have a medication to help with the cramping when needed.  The assessment was chronic left leg/hip cramping with use since February 2005 when Veteran had a work injury.  Dr. R.B. further indicated that, with the Veteran's sensory losses in the left thigh area, she wondered if those symptoms were coming from his back and not a primary hip issue.  The Veteran described the history of his work accident and symptoms since that time when he established care with a new treatment provider in November 2011.  See, e.g., private treatment records from 2009 to 2011 in Set 1, SSA records, starting at pp. 94 and 120 (new treatment provider with medical source statement), 128 (March 2011 MRI and x-ray reports); Set 2, SSA records, starting at pp. 79, 87, 107).

The Veteran has also received VA treatment for his left hip.  See, e.g., VA treatment records from December 2010 (x-ray report) and July 2012 (orthopedic surgery consultation where Veteran reported having left hip pain and weakness to the left lower extremity since an on-the-job fall, with the left hip slowly becoming worse; described cramps lasting one-minute's time and pain through the groin and posterior buttocks).  His VA problem list includes lumbar radiculopathy.

Initially, the Board finds that the Veteran's claimed left leg and hip problems did not manifest in his periods of active duty service (prior to his Reserve service) or for many years thereafter.  The Veteran's service treatment records for his active duty service do not document any complaints, treatment, or diagnosis of a left leg and hip problem aside from a September 1983 partially torn left hamstring injury (a different area of the leg than the left acetabular fracture injury).  His relevant body systems were found to be normal on subsequent examinations, and he denied a history of related problems at those times. See January 1975, August 1978, April 1981, September 1982, October 1984, and June 1989 examination reports and reports of medical history; see also October 2004 Reserve entrance examination report and report of medical history.  In addition, the Veteran indicated in his original claim that the problem began in February 2005 following a civilian work injury and was not caused by his military service, and he has maintained that contention throughout the course of his appeal.

The Board notes that the Veteran has achieved veteran status from his prior periods of active duty.  He was provided an October 2004 Reserve enlistment examination (i.e., prior to the work injury and ORIF surgery) and was given several physical profiles following the surgery in 2005 and 2006; however, he was not examined before his March 2007 period of ACDUTRA.  As such, the legal presumption of soundness at entrance to the ACDUTRA period does not apply.  See Smith, 24 Vet. App. at 45-46 (the presumption of sound condition under 38 U.S.C. § 1111 applies to veterans, including individuals who achieved veteran status from a prior period of active duty, where there is an examination prior to entering the period of ACDUTRA).  In addition, the record as discussed above shows that the Veteran experienced problems with his left hip in the month prior to the ACDUTRA period.  See February 2007 private treatment record from Dr. R.D.  Therefore, the remaining question is whether the left hip and leg disorder was aggravated during the period of ACDUTRA.

The Veteran submitted medical opinions from his private treatment providers, and he was provided VA examinations in connection with this claim.

In a September 2008 written statement (received in October 2008), Dr. R.D. described the Veteran's left hip symptoms since the August 2007 appointment discussed above.  In a December 2009 written statement, Dr. R.D. determined that, based on reasonable medical probability, she believed that the Veteran's performance of his ACDUTRA duties while in Germany, as described by his squadron mate, caused his current left hip condition.  In so finding, she indicated that the Veteran had been treated continuously for the left hip since his return from Germany.  She also indicated that the pain and dysfunction in the hip could certainly be due to his original injury in 2005, but that he was pain-free after the surgery and rehabilitation; the pain started again only after an exercise in Germany.  She further indicated that the Veteran more likely re-injured the left hip while doing those exercises a few days before coming back home, as that was when the pain started again and had not resolved.

In an April 2011 written statement (received in May 2011), Dr. C.B. determined that the military activities that the Veteran performed while in Germany aggravated a previous hip problem, causing the need for ongoing treatment.  In a May 2014 written statement provided to support his initial opinion, Dr. C.B. explained that the Veteran had been declared medically stationary and was back to his normal activities, but after carrying the loads and doing heavy lifting during his period of ACDUTRA, his hip condition flared up, which caused him to be in pain and limp and caused him to need ongoing medical treatment thereafter.

The Board acknowledges the private opinions from Drs. R.D. and C.B.; however, it is unclear if they considered the complete history of the development of the disorder both prior to and after the March 2007 period of ACDUTRA, including the Veteran's history of significant physical work at the steel manufacturing facility (particularly given the findings in the 2007 private treatment records both before and after that period, as discussed above).

The October 2008 VA examiner confirmed the diagnosis of acetabular fracture of the left hip; however, the opinion linking this diagnosis to the Veteran's military service is based on an inaccurate factual history, inasmuch as the examiner indicated that the left hip fracture happened during service.

Based on the foregoing, the Board finds that the above opinions addressing the questions of etiology and aggravation are of limited probative value as to those issues.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The February 2010 VA examiner determined that the Veteran's ORIF of the left hip acetabular fracture was not at least as likely as not related to service, nor was it aggravated by service.  Rather, the examiner determined that the record reflected a normal progression for an acetabular fracture.  In so finding, the examiner noted that the Veteran had consistent complaints recorded during his rehabilitation that he was not ready to run.  The examiner considered the Veteran's report that he was lifting and carrying items in Germany, but appears to indicate that chronic pain with this activity would be part of the normal progression of the disorder.  Although the opinion suggests that the disorder was not aggravated during the period of ACDUTRA, as written, it is somewhat unclear to how the Veteran's reported symptoms were consistent with the natural progression of the disorder.

The Board requested an additional VA medical opinion to have an examiner address the complete history of the development of the disorder with a complete rationale.  The November 2017 VHA physician determined that he could not conclude more likely than not that the Veteran's ACDUTRA period materially affected his condition more than the normal course of his disease and expected outcome.  In so finding, he noted review of the relevant factual history and explained that, in order for such a short event to have a profound effect, one would expect a dramatic change in condition rather than gradual one with which the Veteran presented.  He explained that this determination was further supported by the evidence that showed that the Veteran did not present with any new acute complaints related to his left hip condition to his private physician for several months after his return from ACDUTRA.  The VHA physician provided a detailed discussion of the natural progression following a surgical intervention, specifically ORIF, for an acetabular fracture, resulting in two possible issues - (1) step-off of the surface where the two bones move in a joint, grinding down the joint over time and wearing it out and (2) pain, weakness, lack of strength, and loss of motion due to the trauma of the surgery, with bone healing with new bone and soft tissue healing with scar tissue, resulting in clinical manifestations of bursitis (inflammation of tissues over the boney prominences, in this case, the greater trochanter), weakness of the abductor muscles (the muscles attached to the femur at the greater trochanter) that were violated during the surgery, and a resultant Trendelenburg limp.

The VHA physician explained that those two issues would naturally be expected to progress, degenerate, and worsen over time, but fortunately for the Veteran, arthritis of the hip as a result of his injury and surgery could be discounted based on his x-rays.  He further indicated that the surgical outcome from the acetabular fracture fixation had been excellent and had remained so over time.  He also discussed records from the month before and after the ACDUTRA period in connection with the second issue as to the natural progression.  In addition, he noted that the record also otherwise shows that the Veteran could have left hip pain that is radiating from his back; however, the Veteran is not service-connected for a back disability to raise this issue on a secondary basis.

The Board finds that the November 2017 VA opinion is highly probative, as it is based on a review of the claims file and is supported by rationale.  Nieves-Rodriguez v. Peake, supra.  Significantly, the November 2017 VHA physician found that the natural progression of the Veteran's left hip/leg disorder was not affected beyond the normal course of the disease and expected outcome after considering the complete history of the disorder. 

The Board has considered the Veteran's statements.  However, the Board finds that the VHA physician's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VHA physician also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Acquired Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for an acquired psychiatric disorder, to include depression, anxiety, and a panic disorder.

The Veteran has contended that he developed a psychiatric disorder due to his chronic pain and physical limitations.  See, e.g., March 2008 original claim with written statement and June 2014 Bd. Hrg. Tr. at 6-14.

Initially, the Board finds that the Veteran's claimed psychiatric problems did not manifest in his periods of active duty service (prior to his Reserve service) or for many years thereafter.  The Veteran's service treatment records for his active duty service do not document any complaints, treatment, or diagnosis of a psychiatric problem, aside from a reported history of nervousness associated with pressure since the Veteran's entrance to service noted on the August 1978 report of medical history and separation examination report from that period of service.  The examiner noted that there were no complications or sequelae and found the Veteran psychiatrically normal at that time.  The Veteran was also found to be psychiatrically normal on subsequent examinations, and he denied a history of related problems at those times.  See April 1981, September 1982, October 1984, and June 1989 examination reports and reports of medical history; see also October 2004 Reserve entrance examination report and report of medical history.  The Veteran has not contended otherwise.

In addition, the record shows that the Veteran's currently diagnosed psychiatric problems have been associated in significant part with his pain, physical limitations, and financial stress resulting from his left leg and hip disorder.  See, e.g., August 2007 private treatment record and September 2008 written statement (received October 2008) from Dr. R.D. (assessment of depression from inability to do what he is used to doing in regard to his physical activities; depression has increased in dealing with left hip pain and lack of sleep that came with it); January 2010 VA examination report (depression and panic disorder secondary to general medical condition, noted earlier in report to be hip injury and chronic pain and that depression affects Veteran socially); April 2012 SSA neuropsychological examination report (diagnosis of pain disorder due to general psychological factors (depression) and general medical condition (hip pain, TBI (traumatic brain injury)) noting unemployed and financial stress, reduced socialization due to physical and neurological limitations); June 2014 Dr. B.C. private opinion (diagnosis including dysthymic disorder and rule out major depressive disorder with noted loss of previously gratifying pursuits and problems with social relationships as psychosocial stressors).

The private treatment records also show that the Veteran's depression developed several months after his March 2007 ACDUTRA period in relation to his left hip pain.  See August 2007 Dr. R.D. private treatment record (noted Veteran was not sleeping well and was getting depressed about his limitations and pain).  Indeed, the January 2010 VA examiner indicated that, if the Veteran was service-connected for his left hip, then depression would be considered service-connected as well.  Nevertheless, the Veteran is not service-connected for the left leg and hip disorder, and the disorder has not been shown to have been aggravated during his period of ACDUTRA, as discussed above.  

The Board also notes that the record suggests that the Veteran sustained a TBI and now has a cognitive disorder as a result of his 2005 work injury.  See, e.g., April 2012 SSA neuropsychological examination report and June 2014 Dr. B.C. private opinion.  The record does not suggest, nor does the Veteran contend, that this disorder is related to his March 2007 period of ACDUTRA in any way, or that any of his psychiatric problems are related to his service-connected bilateral hearing loss and tinnitus.

In summary, the lay and medical evidence does not link the Veteran's current psychiatric disorder problems to service on a direct basis, and service connection has not been established for a left leg and hip disability to potentially allow for service connection on a secondary basis.  Therefore, service connection for an acquired psychiatric disorder is not warranted.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a left leg and hip disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a panic disorder, to include as secondary to the left leg and hip disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


